The following order has been entered on the joint motion filed on the 10th day of May 2005 by Amici to participate in oral argument by the N.C. Troopers Association, the N.C. Academy of Trial Lawyers, and the American *291Civil Liberties Union of NC Legal Foundation:"Motion Allowed. Amici (N.C. Troopers Association, the N.C. Academy of Trial Lawyers, and the American Civil Liberties Union of N.C. Legal Foundation) granted six minutes of Appellant's time. By order of the Court in conference this the 10th day of May 2005."